Citation Nr: 0803849	
Decision Date: 02/04/08    Archive Date: 02/12/08

DOCKET NO. 05-34 995	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to service connection for keratoconus.

2. Entitlement to service connection for bilateral knee 
disability.


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel




INTRODUCTION

The veteran served on active duty from June 1973 to March 
1980. 

This matter came to the Board of Veterans' Appeals (Board) 
on appeal from a June 2003 rating decision by the RO. 


FINDINGS OF FACT

1. Keratoconus was first manifested many years after 
service, and there is no competent evidence of record that 
it is in any way related to service.

2. Bilateral knee disability, primarily diagnosed as 
arthritis and the residuals of total left knee replacement, 
was first manifested many years after service, and there is 
no competent evidence of record that it is in any way 
related to service; nor may it be presumed to be so 
related..


CONCLUSIONS OF LAW

1. Keratoconus is not the result of disease or injury 
incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A (West 2002 and Supp. 2007); 38 C.F.R. 
§§ 3.159, 3.303 (2007).

2. Bilateral knee disability is not the result of disease 
or injury incurred in or aggravated by service, nor may 
arthritis of the knees, be presumed to have been so 
incurred. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
5103, 5103A (West 2002 and Supp. 2007); 38 C.F.R. §§ 3.159, 
3.303, 3.307, 3.309 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Prior to consideration of the merits of the veteran's 
appeal, the Board must determine whether VA has met its 
statutory duty to assist the veteran in the development of 
his claims for service connection for keratoconus and 
bilateral knee disability. 38 U.S.C.A. §§ 5103, 5103A; 38 
C.F.R. § 3.159. 

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to advise a 
veteran of the information and evidence not of record that 
is necessary to substantiate the claim. 38 U.S.C.A. § 5103; 
38 CFR § 3.159(b)(1). As part of that notice, VA must 
inform the veteran of the information and evidence he is 
expected to provide, as well as the information and 
evidence VA will seek to obtain on his behalf. In addition, 
VA must advise a veteran to provide any additional evidence 
in his possession that pertains to the claim. See 38 
U.S.C.A. § 5103; 38 CFR § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

The requirements apply to all five elements of a service 
connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability. Dingess v. Nicholson, 19 Vet. App. 473 
(2006). 

The notice must be provided to a veteran before the initial 
unfavorable decision on a claim for VA benefits by the 
agency of original jurisdiction (in this case, the RO). Id; 
see also, Pelegrini v. Principi, 18 Vet. App. 112 (2004). 
However, VA may proceed with adjudication of a claim if 
errors in the timing or content of the notice are not 
prejudicial to the veteran. Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005); Dunlap v. Nicholson, No. 03-320 (U.S. Vet. 
App. Mar. 22, 2007); see also Pelegrini, 18 Vet. App. at 
121.

In letters dated in August 2003 and February 2005, the RO 
provided timely notice to the veteran regarding what 
information and evidence is needed to substantiate service 
connection claims, as well as specifying the information 
and evidence to be submitted by him, the information and 
evidence to be obtained by VA, and the need for him to 
advise VA of or submit any further evidence that pertained 
to his claims.

In May 2006, the veteran's then-representative, the North 
Carolina Division of Veterans Affairs, revoked its power of 
attorney to represent the veteran in the current appeal. 
The North Carolina Division of Veterans Affairs noted that 
the veteran had failed to respond to its request to have 
the veteran appoint a new power of attorney in favor of the 
American Legion.

In June 2006, the RO notified the veteran that once service 
connection for a particular disability had been 
established, a disability rating would be assigned in 
accordance with the criteria set forth in the VA schedule 
for evaluating disabilities. 38 C.F.R. Part 4. The RO also 
notified the veteran that an effective date for the award 
of benefits would be assigned and would be generally based 
on the date of the receipt of the claim for benefits or 
when the evidence showed a level of disability that 
supported a certain rating under the rating schedule. 
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

Although notice of the information and evidence necessary 
to establish an assigned rating and effective dated was not 
provided to the veteran at the time he filed his claims of 
service connection, he was not harmed by that error. The 
notice informed the veteran that if he had additional 
evidence to submit or if he wished to appoint a 
representative or change his representation, he had 90 days 
to do so. The veteran was also notified that if he wished 
to take any of those steps after the expiration of the 
90 day period, he had to explain to the Board why he could 
not do so within the 90 day period. 

The veteran has had approximately a year and a half to 
respond to the June 2006 letter and has not done so. In 
this regard, the Board notes that over the years, the 
veteran has had several representatives, and is familiar 
with the process of appointing one. There is no indication 
that further advisement to the veteran is necessary or 
appropriate. VA's duty to assist the veteran in the 
development of his claim is not a one-way street. Olsen v. 
Principi, 3 Vet. App. 480 (1992). Rather, VA's duty is just 
what it states, a duty to assist, not a duty to prove a 
claim with the veteran only in a passive role. If a veteran 
wants help, he cannot passively wait for it in those 
circumstances where he may or should have information that 
is essential in obtaining the putative evidence. Wood v. 
Derwinski, 1 Vet. App. 406 (1991). 

Moreover, the veteran has not challenged the June 2003 
decision based on any lack of understanding of the 
assignment of disability ratings or effective dates if 
service connection was granted for any of the disabilities 
on appeal. See Mayfield, supra (due process concerns with 
respect to notice requirements must be pled with 
specificity). Finally, the Board notes that the veteran's 
appeal is being denied. As such, an effective date or 
disability rating will not be assigned and will not affect 
the decision regarding service connection. Thus, for all of 
those reasons, the Board finds that the failure to timely 
notify the veteran of the information and evidence 
necessary to establish an assigned rating and effective 
date did not result in any prejudice to the veteran.

After reviewing the record, the Board finds that VA has met 
its duty to assist the veteran in the development of 
information and evidence necessary to support his claims 
for service connection for keratoconus and for bilateral 
knee disability. It appears that all relevant evidence 
identified by the veteran has been obtained and associated 
with the claims folder. He has not identified any further 
outstanding evidence (that has not been sought by VA), 
which could be used to support either of his claims. As 
such, the record has been fully developed, and it is 
difficult to discern what additional guidance VA could 
provide him regarding what further evidence he should 
submit to substantiate his claim. Conway v. Principi, 
353 F. 3d. 1369 (Fed. Cir. 2004). Therefore, further action 
is unnecessary in order to meet VA's statutory duty to 
assist the veteran in the development of his claims for 
service connection. See, e.g., Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (development that would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided). 
Accordingly, the Board will proceed to the merits of the 
appeal. 

Analyses

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or 
disease contracted in the line of duty, or for aggravation 
of a preexisting injury or disease contracted in the line 
of duty in the active military, naval or air service. 38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. 

For certain disabilities, such as arthritis, service 
connection may be presumed when such disability is shown to 
a degree of 10 percent or more within one year of the 
veteran's discharge from service. 38 U.S.C.A. § 1101, 1112; 
38 C.F.R. §§ 3.307, 3.309. Such a presumption is rebuttable 
by affirmative evidence to the contrary. 38 U.S.C.A. 
§ 1113; 38 C.F.R. § 3.307. 

Resolution of the service connection issues must be 
considered on the basis of the places, types and 
circumstances of his service as shown by service records, 
the official history of each organization in which the 
veteran served, his medical records and all pertinent 
medical and lay evidence. Determinations relative to 
service connection will be based on review of the entire 
evidence of record. 38 C.F.R. § 3.303(a). 

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) 
the existence of a current disability; (2) the existence of 
the disease or injury in service, and; (3) a relationship 
or nexus between the current disability and any injury or 
disease during service. See Cuevas v. Principi, 3 Vet. App. 
542 (1992).

Keratoconus

The veteran contends that he has keratoconus primarily as a 
result of heat stroke in service. Therefore, he contends 
that service connection is warranted. 
The evidence shows that the veteran was treated for heat 
stroke on one occasion in service and that keratoconus was 
first manifested many years after his discharge from 
service. However, there is no competent evidence on file of 
a relationship between those two disorders. Accordingly, 
service connection is not warranted.

When he entered service, the veteran had visual acuity of 
20/40, bilaterally and reportedly wore glasses. However, 
there was no evidence of any associated eye disease or 
injury or any cause given other than simple refractive 
error. 

During service, the veteran's visual acuity decreased to 
20/200, bilaterally, correctable to 20/25 on the right and 
20/20 on the left. However, there was no evidence or 
keratoconus or other disease or injury responsible for that 
decrease. Absent superimposed injury or disease during 
service, refractive error is not a disability within the 
meaning of the law and regulations governing the award of 
VA compensation benefits. 38 C.F.R. § 3.303(c).

VA outpatient treatment records and a report from the 
Social Security Administration show that keratoconus was 
first manifested in the late 1990's, many years after the 
veteran's discharge from service. Although the service 
medical records confirm that the veteran was hospitalized 
in service in July 1973 for heat stroke, there is no 
competent evidence of record of a nexus between that 
disability and his current keratoconus. 

While the veteran is competent to report treatment for heat 
stroke in service, his contention that keratoconus arose as 
a result of that heat stroke is not competent medical 
evidence. By "competent medical evidence" is meant, in 
part, that which is provided by a person who is qualified 
through education, training, or experience to offer medical 
diagnoses, statements, or opinions. 38 C.F.R. § 3.159(a). 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992). 
Therefore, the veteran's opinion, without more, cannot be 
considered competent evidence of a nexus between his heat 
stroke in service and the onset of keratoconus many years 
later. Absent such evidence, he cannot meet the criteria 
for service connection for keratoconus. Accordingly, 
service connection is denied.



Bilateral Knee Disability

The veteran contends that his bilateral knee disability, 
diagnosed primarily as degenerative arthritis, status post 
total left knee arthroplasty, was first manifested in 
service. He notes that in service he received treatment for 
his knees on several occasions, including that rendered in 
Vietnam. Therefore, he maintains that service connection is 
warranted.

After reviewing the record, however, the Board finds that 
the veteran's bilateral knee disability, diagnosed 
primarily as degenerative arthritis, was first manifested 
many years after service and that there is no competent 
evidence on file of a relationship to any incident in 
service or to the first year after his discharge from 
service. Accordingly, service connection is denied.

A review of the claims file is negative for any competent 
evidence that the veteran was ever in the Republic of 
Vietnam. His service personnel records do not show that he 
was ever assigned to Vietnam, nor do they show any awards 
or decorations consistent with such service. The veteran's 
report of separation from the Armed Forces (DD Form 214) 
indicates that he reenlisted while on active military duty 
in March 1976, after having had approximately two years of 
active service and that he was discharged in March 1980, 
with no foreign service.. As to the dates of such service 
as reported, the veteran reported such in his initial May 
1980 application for service-connected compensation. 

The veteran's service medical records are also negative for 
any complaints or clinical findings related to the claimed 
injuries from an alleged helicopter crash (in Vietnam or at 
any other locations). Such records do show that in November 
1978, the veteran was treated for a contusion on his right 
shin. However, they are completely negative for disability 
in either knee. 




Knee disability, primarily diagnosed as degenerative 
arthritis, was first manifested in the late 1990's as 
reported in an August 1999 letter from the Social Security 
Administration. In February 2003, the arthritis caused the 
function in the veteran's left knee caused to deteriorate 
to the point that he required total knee replacement. 

In June 2005, the veteran underwent a VA examination to 
determine the nature and etiology of his bilateral knee 
disability. The veteran reported his treatment in service 
but alleged that his medical records had been lost. 
Following the examination, the diagnosis was severe 
bilateral osteoarthritis, which required total left knee 
replacement. The examiner was asked to express an opinion 
as to whether or not the veteran's bilateral knee 
disability was related to any incident in service. However, 
he noted the veteran's report that many records were 
missing. Therefore, he stated that without resorting to 
speculation, he was unable to give an opinion as to any 
relationship between the veteran's bilateral knee 
disability and service. 

Despite the veteran's report, the evidence shows that his 
service medical records were complete at the time of the 
June 2005 VA examination. Although reportedly lost during a 
NATO cruise in February 1979, the original records were 
found in May 1979. They were then incorporated with a 
replacement file which had been started for the veteran in 
February 1979. 

In July 1980, the RO received the veteran's service medical 
records from the National Personnel Records Center. In June 
2004, the RO made an additional request for the veteran's 
service medical records. Except for some dental X-rays, the 
records were duplicates of those previously received by the 
RO. Therefore, the Board finds that the veteran's service 
medical records were complete at the time of the June 2005 
VA examination. The examiner noted that those records did 
not contain evidence of treatment for any injury or disease 
in either knee in service. 



Absent any credible account reported from the veteran (and 
the veteran is plainly untruthful in his report of military 
service and that his service medical records were "lost" 
during a cruise); any competent evidence of disability in 
either knee in service; any competent evidence of a 
relationship between the current arthritis in the veteran's 
right knee and/or the total left knee replacement and 
service or the first year after service, the criteria for 
service connection are plainly not met. In so finding, the 
Board must emphasize that the veteran is not competent to 
provide competent medical evidence of service connection. 
Espiritu. 

Accordingly, service connection for bilateral knee 
disability is not warranted. 


ORDER

Service connection for keratoconus is denied.

Service connection for bilateral knee disability is denied.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


